
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 292
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To resolve the claims of the Bering Straits
		  Native Corporation and the State of Alaska to land adjacent to Salmon Lake in
		  the State of Alaska and to provide for the conveyance to the Bering Straits
		  Native Corporation of certain other public land in partial satisfaction of the
		  land entitlement of the Corporation under the Alaska Native Claims Settlement
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Salmon Lake Land Selection Resolution
			 Act.
		2.PurposeThe purpose of this Act is to ratify the
			 Salmon Lake Area Land Ownership Consolidation Agreement entered into by the
			 United States, the State of Alaska, and the Bering Straits Native
			 Corporation.
		3.DefinitionsIn this Act:
			(1)AgreementThe term Agreement means the
			 document between the United States, the State, and the Bering Straits Native
			 Corporation that—
				(A)is entitled the Salmon Lake Area
			 Land Ownership Consolidation Agreement;
				(B)had an initial effective date of July 18,
			 2007; and
				(C)is on file with Department of the Interior,
			 the Committee on Energy and Natural Resources of the Senate, and the Committee
			 on Natural Resources of the House of Representatives.
				(2)Bering straits native
			 corporationThe term
			 Bering Straits Native Corporation means an Alaskan Native
			 Regional Corporation formed under the Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.) for the Bering Straits region of the State.
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(4)StateThe term State means the
			 State of Alaska.
			4.Ratification and implementation of
			 agreement
			(a)In generalSubject to the provisions of this Act,
			 Congress ratifies the Agreement.
			(b)EasementsThe conveyance of land to the Bering
			 Straits Native Corporation, as specified in the Agreement, shall include the
			 reservation of the easements that—
				(1)are identified in Appendix E to the
			 Agreement; and
				(2)were developed by the parties to the
			 Agreement in accordance with section 17(b) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1616(b)).
				(c)CorrectionsBeginning on the date of enactment of this
			 Act, the Secretary, with the consent of the other parties to the Agreement, may
			 only make typographical or clerical corrections to the Agreement and any
			 exhibits to the Agreement.
			(d)AuthorizationThe Secretary shall carry out all actions
			 required by the Agreement.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
